         Case 8:20-cv-01743-JVS-ADS Document 15 Filed 11/04/20 Page 1 of 1 Page ID #:49



         1
         2
                                                                               JS-6
         3
         4
         5
         6
         7
         8                           UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
         9
                                              SOUTHERN DIVISION
         10
              MICHAEL PLUMB, an individual,                CASE NO. 8:20−cv−01743−JVS−ADS
         11
                                 Plaintiff,                JUDGE:        Hon. James V. Selna
         12
                    v.                                     ORDER RE
         13                                                DISMISSAL PURSUANT TO
              ANTHEM, INC., an Indiana corporation;        FED. R. CIV. PROC. 41(a)(1)(A)(ii)
         14   and DOES 1 through 10, inclusively,
         15                                                Complaint Filed: September 11, 2020
                                 Defendants.               Trial Date:      None Set.
         16
         17
                    Pursuant to the parties’ joint stipulation of dismissal pursuant to Fed. R. Civ.
         18
              Proc. 41(a)(1)(A)(ii), the court orders this case dismissed with prejudice.
         19
              IT IS SO ORDERED.
         20
         21
              Dated: November 04, 2020
         22
         23                                                   Honorable James V. Selna
                                                              United States District Court Judge
         24
         25
         26
         27
         28

550198
                                                          1                        8:20−cv−01743−JVS−ADS
